Case 6:19-cv-00532-ADA Document 96-9 Filed 10/02/20 Page 1 of 3




                      EXHIBIT 8
                  Case 6:19-cv-00532-ADA Document 96-9 Filed 10/02/20 Page 2 of 3




From:                             Edward Chin <echin@davisfirm.com>
Sent:                             Tuesday, August 18, 2020 4:31 PM
To:                               Corbett, Christine
Cc:                               uniloc088_apple; Apple-Uniloc-DLA
Subject:                          Re: Uniloc/Apple (-532): Correspondence to B.Davis


[EXTERNAL]

Christine,

Uniloc disagrees with Apple’s position as stated in your letter dated August 18, 2020 concerning Uniloc 2017’s
Second Set of Interrogatories (Nos. 12-20) and Second Set of Requests for Production (Nos. 44-56) and will
not be withdrawing any of the discovery requests. Uniloc’s interrogatories and requests for production are
neither improper nor exceed the number allowed by the Order Governing Proceedings (“OGP”). In fact, Apple
should expect to receive additional interrogatories and requests for production from Uniloc during the
remaining discovery period until the numerical limits set forth in the OGP are met. Apple’s ongoing efforts to
block Uniloc from obtaining relevant information and documents responsive to reasonable discovery requests,
particularly as to relevant documents that Apple has produced, even voluntarily, in prior cases, is wholly
unreasonable.

Please let us know whether y’all are able to attend a lead-and-local meet-and-confer call concerning this issue
on Tuesday at 11:00am Central. Your letter fails to identify which specific interrogatories and which specific
requests for production Apple contends count as more than one interrogatory or request for production and the
basis for Apple’s contention. Please provide that information in advance of the call so that it can be more
productive. If you have controlling case authority which supports Apple’s position, please share that in advance
of the call as well.

Until and unless Apple obtains an order from the Court relieving it from responding to this discovery, Uniloc
fully expects Apple to respond to each interrogatory and each request for production in Uniloc’s Second Set of
Interrogatories (Nos. 12-20) and Second Set of Requests for Production (Nos. 44-56) by the response
deadline.

Ed Chin, Of Counsel
The Davis Firm, P.C.
213 N. Fredonia St., Suite 230
Longview, Texas 75601
office: 903-230-9090
echin@davisfirm.com



        On Aug 18, 2020, at 3:01 PM, Corbett, Christine <christine.corbett@dlapiper.com> wrote:

        Counsel, please see the attached letter.

        Regards, Christine



        Christine K. Corbett
        Partner

                                                           1
           Case 6:19-cv-00532-ADA Document 96-9 Filed 10/02/20 Page 3 of 3

T +1 650 833 2141                       DLA Piper LLP (US)
F +1 650 687 1111                       2000 University Avenue
M +1 650 269 5723                       East Palo Alto, CA 94303-2215
Christine.Corbett@us.dlapiper.com




<image001.png>                          dlapiper.com




The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of
the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any
unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its contents,
is strictly prohibited. If you have received this communication in error, please reply to the sender and destroy all copies of
the message. To contact us directly, send to postmaster@dlapiper.com. Thank you.
<8.18.2020 Ltr to Bo Davis.pdf>




                                                               2
